DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-24 are presented for examination.

Information Disclosure Statement
	Acknowledgement is made to the information disclosure statements (IDS) submitted on 8/27/2020 & 3/3/2022.  The information disclosure statements are being considered by the examiner. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

1.	Claims 1-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hill et al. (US 10,142,122 B1), hereinafter Hill.
claim 1, Hill discloses a method in a user mobile device comprising: 
transmitting a request for a plurality of cards associated with a customer identification of a building management system, each of the plurality of cards having a structure corresponding to one of a plurality of pre-defined user interface card templates (Col. 3, lines 30-37, Col. 8, lines 31-67, & Col. 32, lines 31-44); 
receiving the plurality of cards from an enterprise gateway in response to the request, each of the plurality of cards having an assigned rank and being associated with a list of cards defined when the plurality of cards are ordered in accordance with the assigned rank, the assigned rank of a respective card being based at least in part on a user target profile associated with the user mobile device and the customer identification; and providing at least one card of the list of cards at a display of the user mobile device (Col. 3, lines 30-37, Col. 32, lines 31-44, Col. 34, lines 38-67, & Col. 38, line 64 – Col. 39, line 21).
	Regarding claim 2, Hill discloses the method as described in claim 1, wherein the user target profile includes at least one of an identification, a location, an environment, or a user action of the user mobile device (Col. 8, lines 31-67, & Col. 38, line 64 – Col. 39, line 21).
	Regarding claim 3, Hill discloses the method as described in claim 1, further comprising transmitting user mobile device data to the enterprise gateway, wherein: the user target profile is based on the user mobile device data; and the user mobile device data includes at least one of automated device collected data, user input data, or semi-automated user input data (Col. 7, line 39 – Col. 8, line 18, & Col. 8, lines 45-67).
claim 4, Hill discloses the method as described in claim 1, wherein: the plurality of cards includes a service card associated with a service provided by an external service provider; and the service card correlates the user target profile with the service provided by the external service provider (Col. 8, lines 31-67, & Col. 38, line 64 – Col. 39, line 21).
	Regarding claim 5, Hill discloses the method as described in claim 1, wherein providing at least one card comprises providing a plurality of highest ranked cards of the list of cards at the display of the user mobile device based on a dimension of the display (Col. 3, lines 30-37, Col. 32, lines 31-44, & Col. 34, lines 38-67).
	Regarding claim 6, Hill discloses the method as described in claim 1, wherein providing at least one card comprises selectively scrolling a subset of the list of cards into view of the display in accordance with the assigned rank (Col. 26, lines 9-24, & Col. 38, line 64 – Col. 39, line 21).
	Regarding claim 7, Hill discloses the method as described in claim 1, wherein each user interface card template includes a template ID, a title field and at least one of an image field, a data field, or an action field (Col. 3, lines 30-37, Col. 32, lines 31-44, & Col. 34, lines 38-67).
Regarding claim 8, Hill discloses a user mobile device comprising: 
a communication component configured to transmits a request for a plurality of cards associated with a customer identification of a building management system and receives the plurality of cards from an enterprise gateway in response to the request, wherein each of the plurality of cards having a structure corresponding to one of a 
wherein each of the plurality of cards having an assigned rank and being associated with a list of cards defined when the plurality of cards are ordered in accordance with the assigned rank, the assigned rank of a respective card being based at least in part on a user target profile associated with the user mobile device and the customer identification; and an output component configured to provide at least one card of the list of cards (Col. 3, lines 30-37, Col. 32, lines 31-44, Col. 34, lines 38-67, & Col. 38, line 64 – Col. 39, line 21).
	Regarding claim 9, Hill discloses the user mobile device as described in claim 8, wherein the user target profile includes at least one of an identification, a location, an environment, or a user action of the user mobile device (Col. 8, lines 31-67, & Col. 38, line 64 – Col. 39, line 21).
	Regarding claim 10, Hill discloses the user mobile device as described in claim 8, wherein: the communication component transmits user mobile device data to the enterprise gateway; the user target profile is based on the user mobile device data; and the user mobile device data includes at least one of automated device collected data, user input data, or semi-automated user input data (Col. 7, line 39 – Col. 8, line 18, & Col. 8, lines 45-67).
Regarding claim 11, Hill discloses the user mobile device as described in claim 8, wherein: the plurality of cards includes a service card associated with a service provided by an external service provider; and the service card correlates the user target 
	Regarding claim 12, Hill discloses the user mobile device as described in claim 8, wherein the output component provides a plurality of highest ranked cards of the list of cards based on a dimension of the output component (Col. 3, lines 30-37, Col. 32, lines 31-44, & Col. 34, lines 38-67).
	Regarding claim 13, Hill discloses the user mobile device as described in claim 8, wherein output component selectively scrolls a subset of the list of cards into view of the output component in accordance with the assigned rank (Col. 26, lines 9-24, & Col. 38, line 64 – Col. 39, line 21).
	Regarding claim 14, Hill discloses the user mobile device as described in claim 8, wherein each user interface card template includes a template ID, a title field and at least one of an image field, a data field, or an action field (Col. 3, lines 30-37, Col. 32, lines 31-44, & Col. 34, lines 38-67).
Regarding claim 15, Hill discloses a method of an enterprise gateway comprising: 
receiving a request from a user mobile device for a plurality of cards associated with a customer identification of a building management system, each card having a structure corresponding to one of a plurality of pre-defined user interface card templates (Col. 3, lines 30-37, Col. 8, lines 31-67, & Col. 32, lines 31-44); 
determining an assigned rank for each of the plurality of cards based at least in part on a user target profile associated with the user mobile device and the customer identification, each of the plurality of cards being associated with a list of cards defined 
	Regarding claim 16, Hill discloses the method as described in claim 15, wherein the user target profile includes at least one of an identification, a location, an environment, or a user action of the user mobile device (Col. 8, lines 31-67, & Col. 38, line 64 – Col. 39, line 21).
	Regarding claim 17, Hill discloses the method as described in claim 15, further comprising receiving user mobile device data from the user mobile device, wherein: the user target profile is based on the user mobile device data; and the user mobile device data includes at least one of automated device collected data, user input data, or semi-automated user input data (Col. 7, line 39 – Col. 8, line 18, & Col. 8, lines 45-67).
	Regarding claim 18, Hill discloses the method as described in claim 15, wherein: the plurality of cards includes a service card associated with a service provided by an external service provider; and the service card correlates the user target profile with the service provided by the external service provider (Col. 8, lines 31-67, & Col. 38, line 64 – Col. 39, line 21).
	Regarding claim 19, Hill discloses the method as described in claim 15, wherein each user interface card template includes a template ID, a title field and at least one of an image field, a data field, or an action field (Col. 3, lines 30-37, Col. 32, lines 31-44, & Col. 34, lines 38-67).
Regarding claim 20, Hill discloses an enterprise gateway comprising: 

a processor configured to determine an assigned rank for each of the plurality of cards based at least in part on a user target profile associated with the user mobile device and the customer identification, each of the plurality of cards being associated with a list of cards defined when the plurality of cards are ordered in accordance with the assigned rank (Col. 3, lines 30-37, Col. 32, lines 31-44, Col. 34, lines 38-67, & Col. 38, line 64 – Col. 39, line 21).
	Regarding claim 21, Hill discloses the enterprise gateway as described in claim 20, wherein the user target profile includes at least one of an identification, a location, an environment, or a user action of the user mobile device (Col. 8, lines 31-67, & Col. 38, line 64 – Col. 39, line 21).
	Regarding claim 22, Hill discloses the enterprise gateway as described in claim 20, wherein: the communication component receives user mobile device data from the user mobile device; the user target profile is based on the user mobile device data; and the user mobile device data includes at least one of automated device collected data, user input data, or semi-automated user input data (Col. 7, line 39 – Col. 8, line 18, & Col. 8, lines 45-67).
	Regarding claim 23, Hill discloses the enterprise gateway as described in claim 20, wherein: the plurality of cards includes a service card associated with a service 
	Regarding claim 24, Hill discloses the enterprise gateway as described in claim 20, wherein each user interface card template includes a template ID, a title field and at least one of an image field, a data field, or an action field (Col. 3, lines 30-37, Col. 32, lines 31-44, & Col. 34, lines 38-67).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULTEP SAVUSDIPHOL whose telephone number is (571)270-1301. The examiner can normally be reached on M-F,7-3 EST. If the examiner cannot be reached by telephone, he can be reached through the following email address: paultep.savusdiphol@uspto.gov 
If attempts to reach the examiner by telephone and email are unsuccessful, the examiner’s supervisor, Michael G. Lee can be reached on (571) 272-2398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 


	
/PAULTEP SAVUSDIPHOL/Primary Examiner, Art Unit 2876